      Case 4:21-cv-02698 Document 18 Filed on 09/01/21 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

CLINGMAN & HANGER                         §
MANAGEMENT ASSOCIATES,                    §
LLC, as Trustee of the Furie              §
Litigation Trust,                         §
                         Plaintiﬀ,        §
                                          §
v.                                        §
                                          §
KAY RIECK; LARS                           §
DEGENHARDT; THEODOR VAN                   §
STEPHOUDT; DAVID HRYCK,                   §
                                                      Civil Action No. 4:21-cv-02698
REED SMITH LLP; THOMAS E.                 §
HORD; MICHAEL ANTHONY                     §
NUNES; STONE PIGMAN                       §
WALTHER WITTMAN LLC, in its               §
own capacity and as successor by          §
merger to COGAN & PARTNERS                §
LLP; DAVID ELDER; BRUCE                   §
GANER; SIERRA PINE                        §
RESOURCES INTERNATIONAL,                  §
INC.; and HELENA ENERGY, LLC,             §
                          Defendants.     §


      HELENA ENERGY, LLC’S UNOPPOSED MOTION TO EXTEND TIME TO
                               ANSWER


TO THE HONORABLE CHARLES R. ESKRIDGE III:

       Defendant, Helena Energy, LLC (“Helena”), respectfully requests an extension of

time—to September 14, 2021—for it to answer, move, or otherwise respond to Plaintiﬀ’s

state-court petition which was removed to this Court in the above-styled and numbered

civil action.



                                      Page 1 of 3
     Case 4:21-cv-02698 Document 18 Filed on 09/01/21 in TXSD Page 2 of 3




       Plaintiﬀ filed Plaintiﬀ’s Original Petition on August 6, 2021, and it was assigned to

the 334th District Court of Harris County, Texas. Helena was served with a citation on Au-

gust 11, 2021, and the case was removed to this Court on August 18, 2021. The return of

service is on file with this Court (ECF no. 4), and the deadline for Helena to answer is

September 1, 2021. See Fed. R. Civ. P. 81(c)(2)(A).

       Due to the complexity of the matters at issue and the need for additional preparation

time, Helena respectfully requests an extension of time—to September 14, 2021—to file an

answer, move, or otherwise respond to Plaintiﬀ’s Original Petition.

       Plaintiﬀ does not oppose this extension.

       WHEREFORE, premises considered, Helena Energy, LLC respectfully requests

that the Court extend its deadline to answer, move, or otherwise respond to Plaintiﬀ’s law-

suit to September 14, 2021.

                                                       Respectfully Submitted,

                                                       Pendergraft & Simon, LLP

                                                       /s/ William P. Haddock
                                                       Leonard H. Simon
                                                        lsimon@pendergraftsimon.com
                                                        Texas Bar No. 18387400
                                                        S.D. Tex. Adm. No. 8200
                                                       William P. Haddock
                                                        whaddock@pendergraftsimon.com
                                                        Texas Bar No. 00793875
                                                        S.D. Tex. Adm. No. 19637
                                                       2777 Allen Parkway, Suite 800
                                                       Houston, TX 77019

                                                       Counsel for Helena Energy, LLC



                                         Page 2 of 3
     Case 4:21-cv-02698 Document 18 Filed on 09/01/21 in TXSD Page 3 of 3




                                  Certificate of Conference

I hereby certify that prior to filing the above Helena Energy, LLC’s Unopposed Motion to
Extend Time to Answer, the undersigned conferred with opposing counsel, Robert Corn,
regarding the relief sought in this Motion. He is unopposed to the requested extension of
time.

                                                          /s/ William P. Haddock
                                                          William P. Haddock



                                    Certificate of Service

I hereby certify that a true and correct copy of the above Helena Energy, LLC’s Unopposed
Motion to Extend Time to Answer has been served on the following counsel/parties of rec-
ord in accordance with Fed. R. Civ. P. 5 and local rules for electronic filing and service on
this 1st day of September 2021:
Service via CM/ECF –

   Robert M. Corn, Counsel for Plaintiﬀ
   George M. Kryder, III, Counsel for Stone, Pigman, Walther, Wittman, LLC

                                                          /s/ William P. Haddock
                                                          William P. Haddock




                                            Page 3 of 3
